Case 1:19-cr-00304-LMB Document 12 Filed 10/10/19 Page 1 of 1 PagelD# 40

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

United States of America
Plaintiff
Vv.

Henry Kyle Frese
Defendant

Case No.  1:19-CR-304 (LMB)

Semen Samet Nee

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Henry Kyle Frese

Date: _—_—-10/10/2019 ZC -

Attorney's signature

Erika L. Berman 89382

Printed name and bar number

1919 M Street NW
Washington, DC 20036

 

Address

erika.berman@kobrekim.com
E-mail address

(202) 664-1965

 

Telephone number

(202) 664-1920
FAX number
